DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1 Claims 1-14 in the reply filed on 9/8/2020 is acknowledged.

Status of Claims
Office Action is in response to the Applicant's amendments and remarks filed9/8/2020. Claims 15-20 are withdrawn. Claims 1-14 are presently pending and presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/4/2018 and 2/7/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	

Claim Objections

Claim 14 is objected to because of the following informalities: “the ingress includes a trunk the providing access includes unlocking the trunk” is not clear with its intent due to interpretation. Examiner suggests that this is a grammatical issue and should read -- the ingress includes a trunk, and the providing access includes unlocking the trunk --. For remainder of the action the word will be reviewed as “the ingress includes a trunk, and the providing access includes unlocking the trunk”.

	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In this instant case,
In regards to Claim 2-4, the claim recites the limitation "the destination".  There is insufficient antecedent basis for this limitation in the claim.

	
	
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites method for allocating and delivering a package to a vehicle.

Step 2A – Prong 1
The claims as a whole recite a method of organizing human activity.  The limitations reciting “receive a request for a delivery of a package to a vehicle; determine a vehicle location for request-fulfilment; determine an ingress to the vehicle, based on received package dimensions; schedule the delivery, responsive to the request; detect an arrival of the delivery; and provide vehicle access via the ingress, responsive to verifying the delivery” is a method of managing interactions between people, which falls into the methods of organizing human activity grouping. The mere recitation of a generic computer (processor) does not take the claim out of the methods of organizing human activity grouping.  Thus, the claim recites an abstract idea.

Step 2A - Prong 2: Claims 1-14 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole, not to include additional elements that are sufficient to integrate the abstract idea into a practical application. The limitations are directed to limitations referenced in MPEP 2106.05 that are not enough to integrate the abstract idea into a practical application. Limitations that are not enough include, as a non-limiting or non-exclusive examples, such as: (i) adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions, (ii) insignificant extra solution activity, and/or (iii) generally linking the use of the judicial exception to a particular technological environment or field of use.

This judicial exception is not integrated into a practical application because the claim recites the additional elements of the processor.  The processor in the claims, are recited at a high level of generality and are generically recited computer elements. The generically recited computer elements amount to simply implementing the abstract idea on a computer.  The combination of these additional elements is no more than mere instructions to apply the exception using generic computer elements and functionality.  Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer. Thus, even when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.  The claims are ineligible.

Dependent claims 2-14 are also directed to same grouping of methods of organizing human activity.  The additional elements of the processor “claims 2-6 and 9”, wireless notification “claims 6-8”, short-range communication “claim 7”, long-range communication “claim 8”, code “claim 10”, scanner “claim 11”, amount to mere instructions to apply the judicial exception using generic computing structure, as discussed above.  Therefore, the claims are ineligible.  
	
	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.

Claims 1-2, 5-7 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Beaurepaire et al (US Patent Application Publication No. 20160189098 - hereinafter Beaurepaire) in view of Li et al (US Patent Application Publication No. 20170199522 - hereinafter Li).
Re. claim 1, Beaurepaire teaches:
A system comprising: 
a processor configured to: 
receive a request for a delivery of a package to a vehicle; [Beaurepaire; ¶56-¶57 shows receiving a request for package delivery, then determines a vehicle to accept the delivery].
determine a vehicle location for request-fulfilment; [Beaurepaire; ¶57-¶58 determines a vehicle to place package in based on location of vehicle such as “the configuration platform 109 may select a vehicle capable of accepting the delivery of an item from a pool of vehicles based, at least in part, on location information (e.g., proximity)”].
determine an ingress to the vehicle, based on received package dimensions; [Beaurepaire; ¶72 determines where the package should be placed in the vehicle based on the package dimensions as it determines if size of item is less than dimensions of the trunk, then it provides access to trunk, otherwise it provides access to another area of the vehicle, as it states “if the size of the item is less than the dimensions of the trunk of the vehicle, then the access is granted to only the trunk and not to the rest of the vehicle. However, if the size of the item is bigger than that of the trunk, or there are more than one items that cannot be accommodated in the trunk then the access to other parts of the vehicle may be granted”].
schedule the delivery, responsive to the request; [Beaurepaire; ¶58 shows scheduling the delivery as it selects the vehicle to deliver the package to].
Beaurepaire doesn’t teach, Li teaches:
detect an arrival of the delivery; and [Li; ¶42-¶44 shows deliverer terminal communicating with vehicle upon arrival of deliverer at vehicle then the vehicle communicates with recipient to provide access].
provide vehicle access via the ingress, responsive to verifying the delivery.  [Li; ¶49-¶53, upon the validation, the vehicle is opened for the deliverer to deliver the product in the vehicle].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the process of Beaurepaire by including limitations as taught by Li to include the above features in the invention of Beaurepaire. One would be motivated to modify Beaurepaire with the teachings of Li since it would be beneficial for the safety of the recipient’s residence as “when the address left by the recipient for delivering the article is the residence of the recipient, some potential safety hazards will be caused. The deliveryman will obtain the internal information of the residence of the recipient easily. When only the elderly or children are in the residence for receiving the article, the weakness of the residence will be exposed to the strange deliveryman, thereby bringing potential safety hazards”. [Li; ¶2-¶3].

	
Re. claim 2, Beaurepaire in view of Li teaches the system of Claim 1.
Beaurepaire teaches:
wherein the processor is configured to determine the destination as a current vehicle location.  [Beaurepaire; ¶30 and ¶38 shows determining a vehicle location that is nearby a delivery location as “selecting at least one vehicle nearby a delivery location that can accept delivery of an item for a user” and further in ¶38 by “the configuration platform 109 determines the one or more vehicles based, at least in part, on a proximity to the delivery location, a current location of the user, a future location of the user, or a combination thereof”].

Re. claim 5, Beaurepaire in view of Li teaches the system of Claim 1.
Beaurepaire teaches:
wherein the processor is further configured to determine the ingress based additionally on the package dimensions compared to vehicle interior parameters of an interior to which the ingress provides access.  [Beaurepaire; ¶72 determines where the package should be placed in the vehicle based on the package dimensions as it determines if size of item is less than dimensions of the trunk, then it provides access to trunk, otherwise it provides access to another area of the vehicle, as it states “if the size of the item is less than the dimensions of the trunk of the vehicle, then the access is granted to only the trunk and not to the rest of the vehicle. However, if the size of the item is bigger than that of the trunk, or there are more than one items that cannot be accommodated in the trunk then the access to other parts of the vehicle may be granted”].

Re. claim 6, Beaurepaire in view of Li teaches the system of Claim 1.
Beaurepaire teaches:
wherein the processor is configured to detect the arrival based on a wireless notification, received by the processor, indicating arrival of a deliverer of the package to the vehicle.  [Beaurepaire; ¶79 shows detection upon delivery management terminal communicating with the shared vehicle occurring over “proximity communication means”].

Re. claim 7, Beaurepaire in view of Li teaches the system of Claim 6.
Beaurepaire teaches:
wherein the wireless notification includes short-range communication.  [Beaurepaire; ¶79 shows the communication (notification) includes the “the delivery person 805 and/or the delivery service 803 can inform the user 809 of the delivery status of the item and/or the location of the selected car (process 839).”  So “the communication” is “informing the user of the location of the car,” wherein the informing is done over Bluetooth (i.e. short-range communication)”].

Re. claim 14, Beaurepaire in view of Li teaches the system of Claim 1.
Beaurepaire teaches:
wherein the ingress includes a trunk the providing access includes unlocking the trunk.  [Beaurepaire; ¶39 shows access to the trunk and unlocking trunk if package is to fit in the trunk].

Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Beaurepaire in view of Li in view of Shaukat et al (US Patent Application Publication No. 20190226862 - hereinafter Shaukat).
Re. claim 3, Beaurepaire in view of Li teaches the system of Claim 1.
Beaurepaire in view of Li doesn’t teach, Shaukat teaches:
wherein the processor is configured to determine the destination as a current vehicle route destination.  [Shaukat; ¶69 shows determining which job location the vehicle will be arriving at by the routing platform identifying the vehicle’s direction of travel such as “routing platform 260 can use input data identifying a direction of travel, a path being identified in a navigation application of mobile device 205, and/or the like to determine at which of the multiple job locations the vehicle is arriving”].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the process of Beaurepaire in view of Li by including limitations as taught by Shaukat to include the above features in the invention of Beaurepaire in view of Li. One would be motivated to modify Beaurepaire in view of Li with the teachings of Shaukat since it would be efficient as “vehicles can be dispatched more efficiently, service calls can be more likely to be completed in a time that was routed for the service calls, and/or the like, thereby reducing resource utilizations associated with the vehicles, associated with systems being serviced by drivers of the vehicles, associated with equipment that is to be assigned to vehicles, and/or the like relative to less accurate estimated time of arrival determinations”. [Shaukat; ¶86].

Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Beaurepaire in view of Li in view of Cao et al (US Patent Application Publication No. 20210019671 - hereinafter Cao).
Re. claim 4, Beaurepaire in view of Li teaches the system of Claim 1.
Beaurepaire in view of Li doesn’t teach, Cao teaches:
wherein the processor is configured to determine the destination based on vehicle owner input.  [Cao; ¶7 shows determining destination from user input such as “determining a destination of a user's vehicle based on the user's input or historic travel data of the user”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Cao in the system of Beaurepaire in view of Li, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Beaurepaire in view of Li in view of Beach-Drummond et al (US Patent Application Publication No. 20150170099 - hereinafter Beach-Drummond).
Re. claim 8, Beaurepaire in view of Li teaches the system of Claim 6.
Beaurepaire in view of Li doesn’t teach, Beach-Drummond teaches:
wherein the wireless notification includes long-range communication.  [Beach-Drummond; ¶12 shows wireless notification of delivery arrival through consumer’s cellular phone].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Beach-Drummond in the system of Beaurepaire in view of Li, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claims 9-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Beaurepaire in view of Li in view of Kashi et al (US Patent Application Publication No. 20190392370 - hereinafter Kashi).
Re. claim 9, Beaurepaire in view of Li teaches the system of Claim 1.
Beaurepaire in view of Li doesn’t teach, Kashi teaches:
wherein the processor is configured to detect the arrival based on a physical interaction of the vehicle with a delivery entity.  [Kashi; ¶18 shows detection of arrival as the initiating of communication with lockers incorporated with vehicle through means of code transmission between user device and smart locker vehicle, which can be done when user is at the vehicle with their device as “user devices can interact with the smart locker vehicles in a customized manner. For instance, each user device can receive identification data from a central control system configured to transmit identification data to the user device based on receipt of a request from such user device to access a locker compartment”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Kashi in the system of Beaurepaire in view of Li, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 10, Beaurepaire in view of Li in view of Kashi teaches the system of Claim 9.
Beaurepaire in view of Li doesn’t teach, Kashi teaches:
wherein the physical interaction includes input of a code to the vehicle, provided as part of scheduling the delivery.  [Kashi; ¶16 and ¶19, disclose “dropping off” packages to the lockers, similar to the inventive concept of “delivering” the package into a delivery vehicle, further the code transmission – that is, a person looking to drop off a package in the locker can input the code in order to open the locker and then “deliver” the package into the locker. Then ¶18 shows communication with lockers incorporated with vehicle through means of code transmission between user device and smart locker vehicle, which can be done when user is at the vehicle with their device as “the identification data can represent an identification code configured to open a smart locker compartment door upon input (e.g., data transmission of code) of such code to the smart locker vehicle. In an aspect, the user device can trigger (e.g., using an application executing on the mobile device) a transmission of the identification code to the central control system, which in turn transmits a request to unlock or lock a door providing access to a respective locker compartment within the smart locker vehicle”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Kashi in the system of Beaurepaire in view of Li, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Beaurepaire in view of Li in view of Kashi in view of Yang et al (US Patent Application Publication No. 20040073449 - hereinafter Yang).
Re. claim 11, Beaurepaire in view of Li in view of Kashi teaches the system of Claim 9.
Beaurepaire in view of Li doesn’t teach, Yang teaches:
wherein the physical interaction includes scanning a package label via a scanner of the vehicle.  [Yang; ¶206 shows each compartment with a scanner to scan the package label. Further ¶207 shows these lockers can be associated with trucks (vehicle) that store packages for recipients to pick up from].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Yang in the system of Beaurepaire in view of Li, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 12-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Beaurepaire in view of Li in view of Oz et al (US Patent Application Publication No. 20160098871 - hereinafter Oz).
Re. claim 12, Beaurepaire in view of Li teaches the system of Claim 1.
Beaurepaire in view of Li doesn’t teach, Oz teaches:
wherein the ingress includes a window and the providing access includes lowering the window a predetermined amount.  [Oz; ¶44, ¶76 and ¶85 shows opening windows for providing access to deliver packages such as “delivery application can receive a security code for the security system of a vehicle that when transmitted by the client device to the vehicle can cause electromechanical actions within that vehicle including: unlocking doors, opening windows, opening trunks, closing trunks, opening and closing a sunroof or moon roof in the vehicle”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Oz in the system of Beaurepaire in view of Li, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 13, Beaurepaire in view of Li teaches the system of Claim 1.
Beaurepaire in view of Li doesn’t teach, Oz teaches:
wherein the ingress includes a door and the providing access includes unlocking the door.  [Oz; ¶38 shows providing access of unlocking a door for vehicle for package exchange].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Oz in the system of Beaurepaire in view of Li, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM EL-BATHY whose telephone number is (571)272-2351.  The examiner can normally be reached on Monday - Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin H. Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM N EL-BATHY/Examiner, Art Unit 3628